DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2018/0304142 issued to Swaynie et al.
Regarding Claim 1, Swaynie et al. teaches in Figures 1-9 and respective portions of the specification of an expandable snowshoe attachment device (see Figure 7 where toe plate 620 and high back support 612 are in a snowshoe configuration) configured to attach between a snowboard binding (600) and a first snowboard (not shown but the device is disclosed as a snowboard binding, see at least the summary of the invention).
Regarding Claim 2, Swaynie et al. teaches an inner housing (base plate 502); an outer housing (frame 626); and one or more plates (toe plate 620 or high back 612) attached to the outer housing (626), wherein the one or more plates (612, 620) are configured to increase a bottom surface area of the expandable snowshoe attachment device when deployed (see Figure 6).
Regarding Claim 3, Swaynie et al. teaches a pivoting joint (base plate connector—element 875 in Figure 8) connecting an inner portion and an outer portion of the expandable 
Regarding Claim 6, Swaynie et al. teaches one or more corrugated surfaces (traction 770) on one or more bottom surfaces of one or more components of the expandable snowshoe attachment device, wherein the one or more corrugated surfaces are configured to increase traction.
Regarding Claim 15, Swaynie et al. teaches in Figures 1-9 and respective portions of the specification a snowshoe apparatus, comprising: a housing; one or more extensions (612, 620) coupled to the housing; a retracted state (Figure 1), wherein the snowshoe apparatus in the retracted state is configured to connect and disconnect from a first snowboard; and a deployed state (Figure 6-7), wherein in the deployed state the snowshoe apparatus is configured to operate as a snowshoe.
Regarding Claim 16, Swaynie et al. teaches the housing comprises: an inner section (base plate 502); and an outer section (frame 626), wherein the one or more extensions (612 or 620) are coupled to the outer section (626) of the housing and are configured to increase a bottom surface area of the snowshoe apparatus when deployed (see Figure 6 and 7).
Regarding Claim 17, Swaynie et al. teaches a pivoting joint (base plate connector—element 875 in Figure 8) connecting an inner portion and an outer portion of the expandable snowshoe attachment device, wherein the pivoting joint (875) is configured to: pivot on a lateral .
Allowable Subject Matter
Claims 8-14 allowed.
Claim 4, 5, 7 and 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: in re claim 8, a snowboard binding with one or more plates attached to the outer housing, wherein the one or more plates are configured to increase a combined bottom surface area of the outer housing and the one or more plates when deployed as a snowshoe, where a first rail and a second rail are attached to the first snowboard; and configured to connect an inner housing for the snowboard binding to a snowboard when the inner housing mates to the first rail and the second rail; in combination with the other elements recited, not found in the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572. The examiner can normally be reached Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/Primary Examiner, Art Unit 3618